FILED
                             NOT FOR PUBLICATION                            JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARTIN FRANCISCO MATIAS,                         No. 10-73553

               Petitioner,                       Agency No. A071-635-920

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 22, 2014*

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Martin Francisco Matias, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that, even if credible,

Matias failed to establish past persecution or a well-founded fear of future

persecution by guerrillas on account of his imputed political opinion and/or

membership in a particular social group. See INS v. Elias-Zacarias, 502 U.S. 478,

483 (1992) (petitioner must provide direct or circumstantial evidence of motive).

Thus, Matias’s asylum and withholding of removal claims fail. See

Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-73553